DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 08/13/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.	

Claim Objections
Claims 5-6, 13 and 18-19 are objected to because of the following informality:  
Claim 5 recites, “receiving control signaling configuring the UE with a first option ...., and a second option ...” (lines 2-4). It is suggested to replace it with “receiving control signaling configuring the UE with: a first option ....; and a second option ... ” for clarity. Claim 18 is objected to at least based on a similar rational applied to claim 5.
Claim 13 recites, “being identified ..” (line 4). It is suggested to replace it with “being identified.” for clarity.
Claims 6 and 19 are also objected to since they are directly or indirectly dependent upon the objected claims, as set forth above. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 28 and 30 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 28 recites, “... to receive the second message, or the both” (last line). It is unclear what “ the both” refers to. Does it refer to: “the first message and the second message”; “the first message and the preamble”; “the preamble and the second message” or something else? Claim 30 is rejected at least based on a similar rational applied to claim 28. For the sake of examination purpose only, it is interpreted as best understood.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 7-8, 14, 17, 20-21 and 27-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Larsson et al (US Publication No. 2012/0113938). 
Regarding claim 1, Larsson teaches, a method for wireless communications by a user equipment (UE) [FIGS. 6 and 8; ¶0040 and 0049-0055, a method for wireless communication by a UE], comprising: 
transmitting a first message of a random access channel (RACH) procedure [FIGS. 6 and 8; ¶0050, (the UE) transmits random access preamble (at step 82)]; 
receiving a second message of the RACH procedure based at least in part on the first message [FIGS. 6 and 8; ¶0051, (the UE) receive random access response with uplink resource allocation (at step 83); this random-access response indicates that the base station node detected a random-access preamble (i.e., based at least in part on the first message; note that since the random-access response is a response transmitted by the base station in response to the random access preamble, the random-access response is based on the random access preamble]; and 
transmitting a reference signal and a third message of the RACH procedure based at least in part on the second message [FIGS. 6 and 8; ¶0040, 0052 and 0055, (the UE) transmits a demodulation reference signal (DMRS) with a message 3 (MSG3) (i.e., third message) of the random access procedure (at step 84) based on the random-access response (i.e., second message)].

Regarding claim 4, Larsson teaches, all the limitations of claim 1 as set forth above, and Larsson further teaches, receiving control signaling configuring the UE to transmit the reference signal [FIGS. 6 and 8; ¶0040, 0051-0052 and 0055, (the UE) receives the random-access response with uplink resource allocation (i.e., control signaling) which is used for the mobile station to transmit a first message to the base station node; note that the first message includes the DMRS].

Regarding claim 7, Larsson teaches, all the limitations of claim 1 as set forth above, and Larsson further teaches, receiving the second message that instructs the UE to transmit the reference signal with the third message [FIGS. 6 and 8; ¶0040, 0051-0052 and 0055, (the UE) receives the random-access response with uplink resource allocation (i.e.,  instructs the UE) which is used for the mobile station to transmit a first message (including the DMRS and the MSG3); since the uplink resource allocation is used by the mobile station to transmit the first message, it is implied that the uplink resource allocation instructs the UE to transmit the first message].  

Regarding claim 8, Larsson teaches, all the limitations of claim 1 as set forth above, and Larsson further teaches, receiving control signaling configuring the UE with a first resource in which to transmit the reference signal [FIGS. 6 and 8; ¶0051-0052, (the UE) receive random access response with uplink resource allocation (at step 83) and transmits the DMRS based on the random access response (at step 84); note that every signal including the DMRS is transmitted in at least one resource] and a second resource in which to transmit the third message [FIGS. 6 and 8; ¶0051-0052, (the UE) receive random access response with uplink resource allocation (at step 83) and transmits the message 3 based on the random access response (at step 84); note that every signal including the message 3 is transmitted in at least one resource].

Regarding claim 14, claim 14 is merely different from claim 1 in that it recites claimed features from the perspective of a base station, but recites similar features to claim 1 without adding further patentable feature. Thus, claim 14 is rejected at least based on a similar rational applied to claim 1.

Regarding claim 17, claim 17 is rejected at least based on a similar rational applied to claim 4.

Regarding claim 20, claim 20 is rejected at least based on a similar rational applied to claim 7.

Regarding claim 21, claim 21 is rejected at least based on a similar rational applied to claim 8.

Regarding claim 27, Larsson teaches, an apparatus for wireless communications by a user equipment (UE) [FIGS. 13-14; ¶0068-0070, mobile station 140/UE for wireless communication], comprising: 
a processor [FIGS. 13-14; ¶0068-0070, processor 151], memory in electronic communication with the processor [FIGS. 13-14; ¶0068-0070, memory 155 communication with the processor 151], and 
instructions stored in the memory and executable by the processor to cause the apparatus to perform actions [FIGS. 13-14; ¶0068-0070, program data 157 stored in the memory 155 and executable by the processor 151 to cause the mobile station to perform actions]. 
Thus, claim 27 is rejected at least based on a similar rational applied to claim 1.

Regarding claim 28, Larsson teaches, all the limitations of claim 27 as set forth above, and Larsson further teaches, a transceiver configured to transmit the first message, the reference signal, the third message to receive the second message [FIGS. 13; ¶0068, RX RF 146 and TX RF 148; note that the RX RF 146 and TX RF 148 are used for transmission and reception by the mobile station/UE].  

Regarding claim 29, Larsson teaches, an apparatus for wireless communications by a base station [FIGS. 13-14; ¶0068-0070, base station 130 for wireless communication], comprising: 
a processor [FIGS. 13-14; ¶0068-0070, processor 151], memory in electronic communication with the processor [FIGS. 13-14; ¶0068-0070, memory 155 communication with the processor 151], and 
instructions stored in the memory and executable by the processor to cause the apparatus to perform actions [FIGS. 13-14; ¶0068-0070, program data 157 stored in the memory 155 and executable by the processor 151 to cause the base station to perform actions]. 
Thus, claim 29 is rejected at least based on a similar rational applied to claim 14.

Regarding claim 30, Larsson teaches, all the limitations of claim 29 as set forth above, and Larsson further teaches, a transceiver configured to receive the first message, the preamble, the reference signal, the third message, or any combination thereof, to transmit the second message [FIGS. 13; ¶0068, RX RF 132 and TX RF 134; note that the RX RF 132 and TX RF 134 are used for transmission and reception by the base station].  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.	
Claims 2 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Larsson et al (US Publication No. 2012/0113938) in view of Kim et al (US Publication No. 2021/0120581).
 
Regarding claim 2, although Larsson teaches, all the limitations of claim 1 and particularly, “transmitting the reference signal” and “transmission of the third message” as set forth above, Larsson does not explicitly teach (see, emphasis), transmitting a reference signal “before” transmission of a third message.  
	However, Kim teaches, transmitting a reference signal “before” transmission of a third message [FIG. 11; ¶0381, (UE) transmits a reference signal prior to a RA payload].  
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of Larsson with the teachings of Kim since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Regarding claim 15, claim 15 is rejected at least based on a similar rational applied to claim 2.

Claims 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Larsson et al (US Publication No. 2012/0113938) in view of Nagaraja et al (US Publication No. 2018/0027594).
Note: Nagaraja was cited by the applicant in the IDS received on 08/13/2021

Regarding claim 3, although Larsson teaches, all the limitations of claim 1 and particularly, “transmitting the reference signal as set forth above, Larsson does not explicitly teach (see, emphasis), transmitting a signaling based at least in part on a reference signal received power measurement.
	However, Nagaraja teaches, transmitting a signaling based at least in part on a reference signal received power measurement [¶0095, (UE) transmits an additional signaling based on detecting a low signal strength associated with a received BRS or NR-SS].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of Larsson with the teachings of Nagaraja since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Regarding claim 16, claim 16 is rejected at least based on a similar rational applied to claim 3.

Claims 5-6, 13, 18-19 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Larsson et al (US Publication No. 2012/0113938) in view of Zhou et al (US Publication No. 2021/0297959).
Note that Zhou claims priority of US Provisional Application No. 62/991,102 filed on 03/18/2020, thus Zhou is qualified as a prior art under 102(a)(2) for the instant application with the effective filing date 30/20/2022.

Regarding claim 5, although Larsson teaches, all the limitations of claim 1 as set forth above, and Larsson further teaches, receiving control signaling configuring the UE with a first option for transmission of the reference signal with the third message [FIGS. 6 and 8; ¶0040, 0051-0052 and 0055, (the UE) receives the random-access response with uplink resource allocation (i.e.,  control signaling configuring the UE with a first option) which is used for the mobile station to transmit a first message (including the DMRS and the MSG3); since the uplink resource allocation is used by the mobile station to transmit the first message, it is implied that the uplink resource allocation configures the UE to transmit the first message], Larsson does not explicitly teach (see, emphasis), controlling signaling configuring the UE with a second option ... without transmission of the reference signal.
	However, Zhou teaches, controlling signaling configuring UE with a second option ... without transmission of a reference signal [¶0298, (base station) configures one or more MPE detection windows or thresholds (i.e., second option), thus the wireless device does transmit a sounding reference signal or does not transmit the sounding reference signal based on the configured MPE detection windows or thresholds] (see, US Prov. App. 62/991,102; ¶0259).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system in Larsson to include the above-mentioned features, as taught by Zhou because it would provide the system with the enhanced capability of minimizing unnecessary reporting [¶0297-0298 of Zhou] (see, US Prov. App. 62/991,102; ¶0258-0259).

Regarding claim 6, Larsson in view of Zhou teaches, all the limitations of claim as set forth above, and Larsson further teaches, receiving the second message that indicates the first option to instruct the UE to transmit the reference signal with the third message [FIGS. 6 and 8; ¶0040, 0051-0052 and 0055, (the UE) receives the random-access response with uplink resource allocation (i.e.,  instructs the UE) which is used for the mobile station to transmit a first message (including the DMRS and the MSG3); since the uplink resource allocation is used by the mobile station to transmit the first message, it is implied that the uplink resource allocation instructs the UE to transmit the first message].

Regarding claim 13, although Larsson teaches, all the limitations of claim 1 as set forth above, Larsson does not explicitly teach (see, emphasis), wherein transmitting the preamble, the reference signal, or both based at least in part on an exposure condition being identified. 
	However, Zhou  teaches, transmitting a preamble or a reference signal based at least in part on an exposure condition being identified [¶0297-0298, (wireless device) transmits a transmission of a preamble or a sounding reference signal based on detection of one or more exposure (e.g., MPE)] (see, US Prov. App. 62/991,102; ¶0259, 0288, 0289 and 0308). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system in Larsson to include the above-mentioned features, as taught by Zhou because it would provide the system with the enhanced capability of minimizing unnecessary reporting [¶0297-0298 of Zhou] (see, US Prov. App. 62/991,102; ¶0258-0259).

Regarding claim 18, claim 18 is rejected at least based on a similar rational applied to claim 5  

Regarding claim 19, claim 19 is rejected at least based on a similar rational applied to claim 6.  

Regarding claim 26, claim 26 is rejected at least based on a similar rational applied to claim 13.

Claims 9-12 and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Larsson et al (US Publication No. 2012/0113938) in view of Gupta et al (US Publication No. 2019/0141703).

Regarding claim 9, although Larsson teaches, all the limitations of claim 8 and particularly, "the first resource and the second resource" as set forth above, Larsson does not explicitly teach (see, emphasis), wherein the first resource and the second resource are contiguous in time.
	However, Gupta teaches, wherein a first resource and a second resource are contiguous in time [FIG. 8A; ¶0125-0126, first resource and second resource contiguous in time; see, FIG. 8A of Gupta (annotated) below].	
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of Larsson with the teachings of Gupta since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


<FIG. 8A of Gupta (annotated)> 

Regarding claim 10, although Larsson teaches, all the limitations of claim 8 and particularly, "the first resource and the second resource" as set forth above, Larsson does not explicitly teach (see, emphasis), wherein a time period occurs between the first resource and the second resource.
	However, Gupta teaches, wherein a time period occurs between the first resource and the second resource [FIG. 8A; ¶0125-0126, Time period occurring between the first and second resources; see, FIG. 8A of Gupta (annotated) below].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of Larsson with the teachings of Gupta since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Regarding claim 11, although Larsson teaches, all the limitations of claim 8 and particularly, "the first resource and the second resource" as set forth above, Larsson does not explicitly teach (see, emphasis), wherein the first resource and the second resource are contiguous in frequency.
	However, Gupta teaches, wherein a first resource and a second resource are contiguous in frequency [FIG. 8A; ¶0125-0126, first resource and second resource contiguous in frequency; see, FIG. 8A of Gupta (annotated) below].	
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of Larsson with the teachings of Gupta since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Regarding claim 12, although Larsson teaches, all the limitations of claim 8 and particularly, "the first resource and the second resource" as set forth above, Larsson does not explicitly teach (see, emphasis), wherein a frequency gap occurs between the first resource and the second resource.
	However, Gupta teaches, wherein a frequency gap occurs between the first resource and the second resource [FIG. 8A; ¶0125-0126, a frequency gap occurring between the first and second resources; see, FIG. 8A of Gupta (annotated) below].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of Larsson with the teachings of Gupta since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)). 

Regarding claim 22, claim 22 is rejected at least based on a similar rational applied to claim 9

Regarding claim 23, claim 23 is rejected at least based on a similar rational applied to claim 10.  

Regarding claim 24, claim 24 is rejected at least based on a similar rational applied to claim 11.  

Regarding claim 25, claim 25 is rejected at least based on a similar rational applied to claim 12.

Conclusion
The prior art made of record and not relied upon are considered pertinent to applicant's disclosure. 
Islam et al (US Publication No. 2018/0176958 ) [¶0118]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JONG KIM whose telephone number is (571)270-3216.  The examiner can normally be reached on 7:30am-5:30pm(M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K./Examiner, Art Unit 2469                                                                                                                                                                                                        
/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469